Citation Nr: 0913251	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, and if so, whether service 
connection may be granted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
sinus disorder, and if so, whether service connection may be 
granted.  

3.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to June 
1990 and January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  Jurisdiction has since been 
transferred to the Winston-Salem, North Carolina RO.

The Veteran presented testimony at a Board hearing in 
February 2009.  A transcript of the hearing is associated 
with the claims folder.

By way of background, the claims file contains an April 2006 
rating decision addressing the issues on appeal.  That 
decision, however, appears to have been entered at a time 
when the Veteran's original claims file had been misplaced.  
After the file was reconstituted, another decision was 
entered in December 2006.  The Veteran since went on to 
perfect an appeal of the December 2006 decision.  Given the 
incomplete nature of the file in April 2006, the Board will 
not consider the April 2006 decision as a prior final 
adjudication in its analysis below.  

The Board has determined that new and material evidence 
sufficient to reopen the Veteran's bilateral knee disability 
and sinus disorder claims has been received.  As discussed 
below, these reopened claims, as well as the Veteran's lower 
back disability claim, are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
further development before readjudicating the claims on the 
underlying merits.  VA will notify the Veteran if further 
action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's claim of entitlement to service connection for 
a bilateral knee disability and a sinus disorder was last 
denied by a February 2002 rating decision.  The evidence 
submitted since February 2002 has not previously been 
submitted to agency decision makers, relates to an 
unestablished fact necessary to substantiate the claim, and 
when presumed credible, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disability is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.104, 3.156, 20.1103 
(2008).  

2.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
sinus disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.104, 3.156, 20.1103 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As to reopening the Veteran's claims for 
entitlement to service connection for a bilateral knee 
disability and sinus disorder, the Board is granting the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further considered.

II.  New and Material Evidence

The Veteran's claims of entitlement to service connection for 
a bilateral knee disability and a sinus disorder were last 
denied by a February 2002 rating decision.  The Veteran 
failed to appeal, and his claims became final.  38 C.F.R. 
§ 20.1103.  However, previously denied claims may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Bilateral Knee Disability

The RO last denied the Veteran's bilateral knee disability 
service connection claim based on the lack of evidence 
linking the Veteran's disability to service.  

At the time the Veteran's claim was denied, the evidence of 
record consisted of the a formal finding that the Veteran's 
service medical records could not be located and a May 1997 
letter from the Veteran's private orthopedist stating that 
the Veteran's left knee had a torn anterior cruciate ligament 
(ACL), which the orthopedist opined was related to the 
Veteran's reported in-service injury, and torn lateral 
meniscus, which the orthopedist opined was related to a 
recent motor vehicle accident.

Evidence added to the record since the Veteran's prior 
service-connection denial includes the Veteran's statements 
and testimony, numerous lay statements submitted by the 
Veteran's friends and family members, VA treatment records, 
and a letter from the Veteran's private family practitioner.  

Through his submitted statements and hearing testimony, the 
Veteran asserts that he injured his left knee while on active 
duty and that the strain of compensating for his injured left 
knee resulted in an injury to his right knee, eventually 
requiring surgery to both knees.  

Lay statements from the Veteran's friends and family members 
reflect their observation that the Veteran has a current knee 
disability and the Veteran's report that he injured his knees 
in service by carrying a heavy rucksack during road marches.  

The Veteran's VA treatment records reflect the Veteran's 
complaints of knee pain, as well as the Veteran's reports of 
a left knee ACL reconstruction in 1997 and right knee 
arthroscopy with lateral meniscus debridement in 2004.  

Finally, the 2006 letter from the Veteran's family 
practitioner reflects the Veteran's report that he injured 
his left knee in service and had related surgery, as well as 
the physician's opinion that the Veteran's current knee 
disability certainly could have resulted from trauma incurred 
in service.  

Presuming the newly submitted evidence to be credible, and 
with a second physician suggesting the Veteran's knee 
disability is related to service, this evidence is considered 
to be both new and material; and the Veteran's claim is 
therefore reopened.  See Justus v. Principi, 3 Vet. App. 510, 
512 (1992) (evidence is presumed credible for the limited 
purpose of determining its materiality).   

Sinus Disorder

The RO last denied the Veteran's sinus disorder service 
connection claim based on the lack of evidence linking the 
Veteran's disability to service.  

At the time the Veteran's claim was denied, the evidence of 
record consisted of a formal finding that the Veteran's 
service medical records could not be located and a 1994 
private treatment record reflecting a diagnosis of allergic 
rhinitis exacerbated annually in the late spring and early 
summer.

Evidence added to the record since the Veteran's prior 
service-connection denial includes the Veteran's statements 
and testimony, numerous lay statements submitted by the 
Veteran's friends and family members, VA treatment records, 
private treatment records, and a letter from the Veteran's 
private family practitioner.  

Through his submitted statements and hearing testimony, the 
Veteran asserts that he injured his nose in service when he 
was unloading a truck and the tailgate struck him in the 
face.  

Lay statements from the Veteran's friends and family members 
reflect their observation that the Veteran has a current 
sinus disorder, evidenced by an unusual odor that emanates 
from his nose when he sneezes, as well as the Veteran's 
report that he fractured his nose while in service.  

The Veteran's VA treatment records fail to reflect any 
treatment for a sinus disorder.  However, the Veteran's 
private treatment records reflect treatment for chronic sinus 
symptoms/sinusitis, and the letter from the Veteran's family 
practitioner states that a recent ENT evaluation revealed 
that the Veteran has a deviated septum, which could be 
related to the Veteran's reported nasal trauma in service.

Presuming the newly submitted evidence to be credible, and 
with the Veteran's physician suggesting a relationship 
between a current sinus disorder and service, this evidence 
is considered to be both new and material; and the Veteran's 
claim is therefore reopened.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992) (evidence is presumed credible for the 
limited purpose of determining its materiality).   

Although the claims for service connection for knee and sinus 
disability are reopened, additional development is needed 
prior to a final decision on the underlying merits of the 
claim, as set out below.  


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disability is reopened, and to this extent the 
appeal is granted.

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
sinus disorder is reopened, and to this extent the appeal is 
granted.  


REMAND

At the outset of this discussion, the Board notes that it 
appears that Veteran's service medical records have not been 
located.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that there is 
a heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  




Bilateral Knee Disability

The Veteran asserts that he initially injured his left knee 
while wearing a heavy rucksack during long road marches while 
in service and that the strain from compensating for his left 
knee disability eventually caused his right knee disability.  

The Veteran sought service connection for bilateral knee pain 
soon after service, (in 1992) which corroborates his 
assertion that he has had knee pain since service.  Moreover, 
both the Veteran's orthopedist and his family practitioner 
have suggested that the Veteran's left knee torn ACL was 
related to his reported in-service injury.  Accordingly, a VA 
examination and opinion is warranted to determine whether the 
Veteran's current left knee disability is attributable to his 
reported in-service injury, and whether the Veteran's current 
right knee disability is secondary to left knee disability.

Sinus Disorder 

The Veteran contends that his current sinus disorder is the 
result of the residuals of an in-service injury.  He reports 
that he was hit in the face by an unsecured tailgate while 
loading a truck.  The Veteran was discharged from service in 
1991, and although no mention of this is shown in private 
treatment records referencing treatment for a sinus condition 
beginning in May 1994, a September 2006 letter from the 
Veteran's family physician references a deviated septum in an 
ear, nose, and throat (ENT) consultation.  This physician 
also opined that these conditions could be related to the 
Veteran's reported previous nasal trauma.  

In this context, a VA examination is warranted to determine 
the exact nature of the Veteran's current sinus disorder and 
its potential relationship to his reported in-service injury.  
See McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Lower Back Disability

The Veteran testified that he has a current lower back 
disability as the result of carrying a heavy rucksack during 
a long road march, as well as his in-service duties, which 
required him to engage in repetitive heavy lifting.  The 
Veteran also testified that he was treated for back spasms 
while in service and that he has experienced back pain 
constantly since service.  

The Veteran sought treatment for back pain in August 1996, as 
reflected by an August 1996 regional bone scan report, and 
the Veteran's VA treatment records reflect a current 
diagnosis of degenerative disc disease at L5-S1.  The 
Veteran's family practitioner has suggested that his current 
back disability is attributable to his reported in-service 
injury.   Accordingly, a VA examination and opinion is 
warranted to determine whether the Veteran's current lower 
back disability is attributable to his reported in-service 
back injuries.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should obtain the Veteran's VA 
treatment records from August 2007 to the 
present.

2.  With any assistance necessary from the 
Veteran, the RO should obtain the 
Veteran's private treatment records from 
Dr. J. Philip Mahaney, New Bern Family 
Practice & Urgent Care Center, 810 Kennedy 
Avenue, New Bern, NC 28560 (as well as the 
ENT treatment referenced by the Veteran in 
his Board hearing testimony and by Dr. 
Mahaney in his September 2006 letter) and 
from Dr. Michael D. Feldman, Orthopedic 
Group, Inc., 150 Emory Street, Attleboro, 
MA 02703.

3.  The Veteran should be scheduled for a VA 
examination to determine the nature, extent 
and etiology of any current bilateral knee 
disability, to include any appropriate 
diagnostic testing.  The claims file should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that any diagnosed left knee disability is 
attributable to the Veteran's reports of 
injuring his left knee during a road march 
wearing a heavy rucksack while on active 
duty.  The examiner should also express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent probability 
or greater, that any diagnosed right knee 
disability is secondary to any current left 
knee disability.  A complete rationale should 
be provided for all opinions expressed.  If 
the examiner determines that a medically-
sound opinion cannot be reached, it is 
requested that an explanation as to why that 
is so be included.   

4.  The Veteran should be scheduled for a VA 
examination to determine the nature, extent 
and etiology of any current sinus disorder, 
to include any appropriate diagnostic 
testing.  The claims file should be made 
available to the examiner in conjunction with 
the examination.  The examiner is asked to 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
sinus disorder is related to service.  
Specifically, the examiner is asked to 
address whether any diagnosed sinus disorder 
is consistent with the Veteran's assertion 
that his condition is  the result of 
sustaining a facial trauma when hit by a 
vehicle tailgate while in service.  A 
complete rationale should be provided for all 
opinions expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.  

5.  The Veteran should be scheduled for a VA 
examination to determine the nature, extent 
and etiology of any current lower back 
disability, to include any appropriate 
diagnostic testing.  The claims file should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to express an opinion as to 
whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that any diagnosed lower back disability is 
related to service.  Specifically, the 
examiner is asked to address whether any 
diagnosed lower back disability is consistent 
with the Veteran's assertion that his 
condition is the result of wearing a heavy 
rucksack during road marches and repetitive 
heavy lifting while in service.  A complete 
rationale should be provided for all opinions 
expressed.  If the examiner determines that a 
medically-sound opinion cannot be reached, it 
is requested that an explanation as to why 
that is so be included.   
 
6.  Following completion of the above, the RO 
should again review the record.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


